DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11, 13-24 and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-11, 13, 14, 16, 18-24 and 26-30 of copending Application No. 17/178,018 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application anticipate or render obvious the corresponding claims of the instant application.
Regarding instant application claim 1, see claim 14 of the reference application.
Regarding instant application claims 2-4, see claims 18-20 of the reference application.
Regarding instant application claim 5, see claim 19 of the reference application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to decode data based on the indicated MCS as it provides coding parameters used in the decoding process.
Regarding instant application claim 6, see claim 20 of the reference application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to decode data based on the indicated MCS as it provides coding parameters used in the decoding process.
Regarding instant application claim 7, see claim 16 of the reference application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a demodulation reference signal equalization to aid in decoding the data aided PT-RSs, as DMRS are used for channel estimation to enable demodulation/decoding.
Regarding instant application claims 8-11, see claims 21-24 of the reference application.
Regarding instant application claim 13, see claim 26 of the reference application.
Regarding instant application claim 14, see claim 1 of the reference application.
Regarding instant application claims 15-17, see claims 5-7 of the reference application.
Regarding instant application claim 18, see claim 6 of the reference application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to decode data based on the indicated MCS as it provides coding parameters used in the decoding process.
Regarding instant application claim 19, see claim 7 of the reference application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to decode data based on the indicated MCS as it provides coding parameters used in the decoding process.
Regarding instant application claim 20, see claim 3 of the reference application, where it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a demodulation reference signal equalization to aid in decoding the data aided PT-RSs, as DMRS are used for channel estimation to enable demodulation/decoding.
Regarding instant application claims 21-24, see claims 8-11 of the reference application.
Regarding instant application claim 26, see claim 13 of the reference application.
Regarding instant application claims 27-30, see claims 27-30 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 8, 9, 12-15, 21, 22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. U.S. Patent App. Pub. No. 2019/0379509 in view of Frank et al. U.S. Patent No. 9,667,458.
Regarding claims 1, 14, 27 and 29, Stauffer discloses a user equipment (UE) (102 – Fig. 2) performing a method of wireless communication, the UE comprising a memory (212); and one or more processors (210) operatively coupled to the memory, the memory and the one or more processors configured to: transmit a request, for an uplink or downlink transmission, for phase tracking reference signals (PT-RSs) (see ¶ [0038]); and communicate the uplink or downlink transmission based at least in part on the request (see ¶ [0039]).  Stauffer does not expressly disclose that the PT-RSs are data aided phase tracking reference signals.
Frank discloses use of data aided phase tracking to estimate phase error/noise (col. 4, ll. 34-38).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ a data aided phase tracking scheme, as suggested by Frank, in the UE of Stauffer, as it allows for more reliable pilot based phase estimation with a lower number of reference signals (col. 4, ll. 26-33).
Regarding claims 2, 15, 28 and 30, in the proposed combination, Stauffer show data multiplexed with the PT-RS sequence in a time-frequency grid in Fig. 4 (also see ¶ [0042]).
Regarding claims 8, 9, 21 and 22, in the proposed combination, Stauffer discloses transmitting information indicating a capability of the UE to request PT-RS (¶ [0024]), which in the proposed combination with Frank, would include data aided PT-RSs.
Regarding claims 12 and 25, in the proposed combination, in Stauffer, after the UE transmits a request for a selected phase tracking reference signal configuration (step 506), the following step involves receiving the phase-tracking reference signals in the configured resources (step 508), which is thus is considered to communicate based at least in part on an assumption that the request will be satisfied.
Regarding claims 13 and 26, the “wherein” clause specifying the association between data and ACK/NACK bits does not limit the UE apparatus or the method performed by the UE, and thus is not given patentable weight (see MPEP § 2111.04.I.).
Claims 3, 10, 11, 16, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Frank et al., as applied to claims 1 and 14 above, and further in view of Davydov et al. U.S. Patent App. Pub. No. 2021/0168011.
Regarding claims 3 and 16, Stauffer in combination with Frank disclose a UE and method of communication where a request for PT-RS is transmitted, and where use of data aided PT-RSs are suggested, as described above, but Stauffer and Frank do not disclose receiving an indication of a modulation and coding scheme for symbols associated with data aided PT-RSs.
Davydov discloses that an MCS associated with a PT-RS configuration is received via downlink control information (DCI) (see abstract; ¶¶ [0170], [0184]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to receive an indication of MCS for PT-RS symbols, as suggested by Davydov, for PT-RSs in the UE of Stauffer and Frank, in order to provide configuration information on how to process the PT-RSs.
Regarding claims 10, 11, 23 and 24, Stauffer in combination with Frank disclose a UE and method of communication where a request for PT-RS is transmitted, and where use of data aided PT-RSs are suggested, as described above, but Stauffer and Frank do not disclose receiving configuration information that indicates that a base station is to provide an indication of whether data aided PT-RSs is enabled, and receiving an indication to communicate based at least in part on data aided PT-RSs.
Davydov discloses that a base station uses higher layer signaling to communication configuration information for configuring PT-RS (¶ [0069]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide configuration information for PT-RSs used in communication, as suggested by Davydov, in the UE of Stauffer and Frank, so the UE can be enabled for PT-RS communication, which in the proposed combination with Frank, involves data aided PT-RSs.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Frank et al. and Davydov et al., as applied to claims 3 and 16 above, and further in view of Zhang et al. U.S. Patent App. Pub. No. 2022/0116171.
Regarding claims 4 and 17, Stauffer in combination with Frank and Davydov disclose a UE and method of communication where a request for PT-RS is transmitted, use of data aided PT-RSs are suggested, and an indication of a modulation and coding scheme (MCS) for symbols associated with PT-RSs are received, as described above, but do not expressly disclose that the indication of the MCS indicates a difference between the MCS for symbols associated with the data aided PT-RSs and for symbols associated with other data.
Zhang discloses that MCS information may be provided as a difference indication (i.e. MCSDiff (see ¶ [0576], Tables 6-7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to convey MCS using difference information, as suggested by Zhang, int eh UE of Stauffer et al., to reduce signaling overhead.
Claims 5, 7, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Frank et al., as applied to claims 1 and 14 above, and further in view of Saito et al. U.S. Patent App. Pub. No. 2020/0259609.
Regarding claims 5 and 18, Stauffer in combination with Frank disclose a UE and method of communication where a request for PT-RS is transmitted, and where use of data aided PT-RSs are suggested, as described above, but Stauffer and Frank do not disclose decoding, based on a configured MCS for data aided PT-RSs, data that is multiplexed with a PT-RS on resources associated with the data aided PT-RSs.
Saito discloses a user terminal that includes a signal separator to separate (i.e. demultiplex) DRMS, and a PTRS from a DL signal input, where DL control and data signals are provided to a demodulator and decoder 208 based on MCS information (see ¶ [0053]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed, to decode data based on a configured MCS, as suggested by Saito, in the UE of Stauffer and Frank, in order to recover the transmitted PTRS and DL data.
Regarding clams 7 and 20, Stauffer in combination with Frank disclose a UE and method of communication where a request for PT-RS is transmitted, and where use of data aided PT-RSs are suggested, as described above, but Stauffer and Frank do not disclose decoding, based at least in part on a demodulation reference signal equalization, data that is transmitted on resources associated with the data aided PT-RSs.
Saito discloses decoding, data that is transmitted on resources associated with PT-RSs based on a DMRS equalization (see ¶¶ [0053]-[0058]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to decode data based on DMRS equalization as suggested by Saito, in the UE of Stauffer and Frank, as demodulation reference signals provide for channel estimation to allow for decoding of downlink data.  Further, in the proposed combination, Frank discloses that decoded data is re-encoded in remodulator 830, and phase noise is estimated based on re-encoded data (see Fig. 8).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stauffer et al. in view of Frank et al., as applied to claims 1 and 14 above, and further in view of Saito et al. and Zhang et al.
 Regarding claims 6 and 19, Stauffer in combination with Frank disclose a UE and method of communication where a request for PT-RS is transmitted, and where use of data aided PT-RSs are suggested, as described above, but Stauffer and Frank do not disclose decoding, based on a configured MCS for data aided PT-RSs, data that is multiplexed with a PT-RS on resources associated with the data aided PT-RSs.
Saito discloses a user terminal that includes a signal separator to separate (i.e. demultiplex) DRMS, and a PTRS from a DL signal input, where DL control and data signals are provided to a demodulator and decoder 208 based on MCS information (see ¶ [0053]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed, to decode data based on a configured MCS, as suggested by Saito, in the UE of Stauffer and Frank, in order to recover the transmitted PTRS and DL data.
Further, the proposed combination of Stauffer with Frank and Saito do not expressly disclose that the decoding is based on an indicated MCS difference.
Zhang discloses that MCS information may be provided as a difference indication (i.e. MCSDiff (see ¶ [0576], Tables 6-7).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to convey MCS using difference information, as suggested by Zhang, int eh UE of Stauffer et al., to reduce signaling overhead.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        6/16/2022